


110 HRES 908 EH: Supporting the goals and ideals of National

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 908
		In the House of Representatives, U.
		  S.,
		
			January 23, 2008
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Mentoring Month.
	
	
		Whereas youth mentoring establishes a structured and
			 trusting relationship between young people and caring individuals who offer
			 guidance, support, and encouragement;
		Whereas a growing body of mentoring research provides
			 strong evidence that mentoring programs are successful in reducing delinquency,
			 substance use and abuse, and academic failure;
		Whereas research also shows that formal mentoring that is
			 focused on developing the competence and character of the young person promotes
			 positive outcomes such as improved academic achievement, self-esteem, social
			 skills, and career development;
		Whereas mentoring provides a supportive environment in
			 which young people can grow, expand their vision of the future, and achieve
			 goals that they never thought possible;
		Whereas more than 4,000 mentoring programs in communities
			 of all sizes across the United States focus on building strong, effective
			 relationships between mentors and mentees;
		Whereas public-private mentoring partnerships bring State
			 and local leaders together to support mentoring programs by preventing
			 duplication of efforts, offering training in best practices, and helping
			 mentoring programs make the most of the limited resources available to benefit
			 the Nation’s youth;
		Whereas the Corporation for National and Community Service
			 has convened—
			(1)the Federal Mentoring Council, which brings
			 together several Federal agencies to coordinate approaches to mentoring within
			 the Federal Government; and
			(2)the National Mentoring Working Group,
			 consisting of experts in mentoring from non-profit organizations and
			 foundations, to share information and ideas about mentoring programs;
			Whereas more than 15,000,000 young people in the United
			 States fall into a mentoring gap and still need mentors;
		Whereas coordinated national, State, regional, and local
			 efforts need Federal support to connect more youth with the powerful benefits
			 that result from mentoring;
		Whereas designation of January 2008 as National Mentoring
			 Month will help call attention to the critical role mentors play in helping
			 young people realize their potential;
		Whereas the month-long celebration of mentoring will
			 encourage more organizations across the United States, including schools,
			 businesses, nonprofit organizations, faith institutions, foundations, and
			 individuals to become engaged in mentoring;
		Whereas National Mentoring Month will—
			(1)build awareness of
			 mentoring;
			(2)encourage more
			 people to become mentors; and
			(3)help close the
			 Nation’s mentoring gap; and
			Whereas the President issued a proclamation declaring
			 January 2008 to be National Mentoring Month and calling on the people of the
			 United States to—
			(1)recognize the
			 importance of mentoring;
			(2)look for
			 opportunities to serve as mentors in their communities; and
			(3)observe the month
			 with appropriate activities and programs: Now, therefore, be it
			
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Mentoring Month;
			(2)acknowledges the
			 diligent efforts of individuals and groups who promote mentoring and who are
			 observing the month with appropriate ceremonies and activities that promote
			 awareness of and volunteer involvement with youth mentoring;
			(3)recognizes with
			 gratitude the contributions of the millions of caring adults and students who
			 are already volunteering as mentors; and
			(4)encourages more
			 adults and students to volunteer as mentors.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
